Citation Nr: 1642469	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable disability rating for residuals of a gunshot wound of the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg prior to June 18, 2012, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The Veteran's left lower extremity varicose interruption has resulted in persistent symptoms of edema, stasis pigmentation, eczema, subcutaneous induration, and pain; however, his disability has not caused ulcerations or massive board-like edema.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for vascular interruption with stasis dermatitis of the left leg have been met throughout the entire claim period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in June 2007 and September 2014.  He has not asserted, and the evidence does not show, the above-noted disability has increased in severity since the most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A 20 percent rating is warranted for varicose veins if there is persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  These evaluations are for involvement of a single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2016).

Rating criteria found in diagnostic codes can be classified as either successive or nonsuccessive.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Successive criteria were described in Camacho v. Nicholson, 21 Vet. App. 360, 366-367 (2007).  Criteria are successive where each higher rating required all of the criteria manifested in the immediately lower rating plus some additional criterion or criteria.  Id.  38 C.F.R. § 4.7 and 4.21 are not applicable to successive criteria.  Id.  This is because awarding a higher rating would eliminate the need for a lower rating if the symptoms established for either rating could be the same.  Id.  This differs from the nonsuccessive criteria where a veteran could manifest some of the criteria from a lower rating and some from a higher rating, in which case the Board should apply § 4.7 and § 4.21 when there is a question as to which evaluation the veteran's disability more nearly approximates.  Tatum, 23 Vet. App. at 156. 

The criteria for rating varicose veins are successive.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Briefly, the Board notes the Veteran suffered two gunshot wounds to his left hip/inguinal area and stomach prior to his enlistment in the Army in November 1984.  During his three month period of active duty, the Veteran experienced increased disabling manifestations of his left hip/inguinal area gunshot wound, to include neuropathy and vascular insufficiencies in his left leg.  He was service connected for these disabling manifestations in a June 2003 Board decision.  Thereafter, in April 2007, the Veteran initiated a claim for an increased rating.  In an initial January 2008 rating decision, the RO confirmed and continued the previously assigned noncompensable evaluation for his vascular insufficiencies.  The Veteran appealed that decision.  Then, in a November 2014 rating decision, the RO assigned a 20 percent evaluation effective June 18, 2012.  

The Veteran's outpatient treatment records from the Boston and West Roxbury VAMCs indicate consistent vascular lab treatment for left lower extremity edema, pain, and varicosities throughout the appeal period.  In July 2007 the Veteran underwent Doppler arterial studies, which showed moderate valvular incompetence of the left lower extremity affecting both his deep and superficial vascular systems.  A September 2007 vascular clinic addendum noted lipodermatosclerosis of the left leg above the ankle, which in conjunction with the other noted manifestations, resulted in the Chief of Vascular Surgery's finding of "significant venous disease."  A November 2007 treatment note shows positive signs of edema, varicosities and pigmentation.  At that time the Veteran reported using compression stockings in the past without relief.  A detailed contrast Gadolinium MRA test was administered in November 2007, which revealed an absence of blood flow in the left external iliac artery, suggesting severe stenosis and occlusion.  

In April 2008, the Veteran again sought treatment for his venous insufficiency problems.  At that time, he reported his legs felt heavy, and he experienced difficulty with walking and standing due to pain and edema.  A July 2008 examination shows the Veteran reported his symptoms had not changed.  Objective findings at that time included lower extremity edema, scattered dilated veins and pigmentation.  However, there was no evidence of ulcers or atrophy blanche.  

The Veteran underwent an initial VA examination to assess his claim of an increase in his disability in June 2007.  He reported problems related to prolonged walking or standing, such as swelling and a "bursting kind of pain."  At that time the Veteran indicated he could not walk more than two blocks without experiencing these manifestations.  The Veteran's physical examination revealed diminished pedal pulses, 1+, to the left femoral artery.  Edema, stasis pigmentation (darkened skin), varicose veins, and indentation were also present.  However, the examiner did not find evidence of ulcerations, and the Veteran denied experiencing episodes of bleeding or open skin ulcerations.  The examiner diagnosed chronic venous insufficiency, and indicated the Veteran's symptoms had worsened.  

A private medical summary was provided by the Veteran's treating physician at Harvard Vanguard Medical Associates in January 2009.  At that time, the physician stated the Veteran continued to experience considerable swelling and chronic pain, as a result of his venous insufficiencies.  The clinician indicated these symptoms persisted despite the Veteran's use of support stockings and weight loss.  

A June 2012 private outpatient treatment note from Beth Israel Deaconess Medical Center shows the Veteran continued to experience pain and swelling in his leg despite his use of compression stockings.  In addition, the physician noted the Veteran experienced increased pain with both extensive sitting and standing.  Further, the physician indicated elevation of the extremity did not relieve the Veteran's edema or pain.  During his physical examination of the Veteran, the examiner noted edema and stasis changes.  However, the examiner also noted the Veteran's disability was without ulceration.  

The Veteran underwent a second VA examination in September 2014.  His pertinent medical history was discussed.  The Veteran reported ongoing varicosities, with edema, stasis pigmentation, pain/aching, fatigue, and eczema.  The Veteran also indicated elevation and compression stockings did not relieve his symptoms.  On physical examination, the Veteran was found to have palpable and visible varicose veins and constant pain even at rest.  The examiner also found persistent manifestations of stasis pigmentation, eczema, edema, and subcutaneous induration.  The examiner did not indicate skin ulceration was present at that time.

In sum, the Board observes the 40 percent rating is warranted when there is evidence of persistent edema and either stasis pigmentation or eczema.  The evidence noted above clearly indicates the Veteran has experienced persistent edema and stasis pigmentation throughout the entire period of the claim. As such, the Board finds a 40 percent rating is warranted throughout the entire claim period. However, for a 60 percent rating, there must be persistent ulceration in addition to the symptom requirements noted in the 40 percent rating criteria.  The evidence noted above shows the Veteran has not experienced skin ulcerations as a result of his vascular insufficiencies at any time throughout the period of this claim.  Moreover, the Veteran has on numerous occasions denied ever experiencing ulcerations.  Therefore, a rating in excess of 40 percent is not warranted under Diagnostic Code 7120.




Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the Board finds the Veteran's disability is appropriately analogously evaluated under Diagnostic Code 7120, as his manifestations are most close analogous to the symptoms listed in that code.  Moreover, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the evidence does not show the disability on appeal has substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability or from the Veteran's service connected disabilities in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

The Board having determined that a 40 percent rating, but no higher, is warranted for residuals of a gunshot wound of the left inguinal hip and leg area, as manifested by vascular interruption with stasis dermatitis of the left leg throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


